McCay, Judge.
It is very plain that if the real purpose of the managers of this company is to erect a corn and flour mill for general purposes, as an independent enterprise, and not as a mere incident to the iron works, they are entering into a business ultra vires, and one which the complainant is not committed to — ■ nay, one that the corporation, as such, has no legal right to undertake. Whether this be so or not, is not clear. One cannot fail to suspect that the iron works of this company are still rather in the mist, and we are not surprised that the judge has seemingly come to the conclusion that, if let alone, all the funds will go into the mill, and instead of beiug a mere incident to the iron works, it will be the sole enterprise. At any rate, as this is a question of fact, and the judge has seen fit to grant the injunction until the case can be heard before a jury, we will not interfere. We incline in favor of the judge’s view of it, and think he has exercised his discretion wisely.
Whether the corn and flour mill is not the best investment, is not the question. The complainant has a right to insist on it that the funds of the company shall go to the uses designed by the charter, and all the parties together do not, as a corporation, have the legal right to engage in the milling business, except as a mere incident to the purposes of their incorporation.
Judgment affirmed.